FILED
                           NOT FOR PUBLICATION                              JUL 10 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30133

              Plaintiff - Appellee,              D.C. No. 1:04-cr-00180-BLW-4

  v.
                                                 MEMORANDUM*
BRANDON GERALD FARRELL, AKA
Brandon Gerald Farrell, Jr., AKA Gerald
Lee Farrell, Jr., AKA Gerlad L. Farrell, Jr.,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                              Submitted July 6, 2015**
                                Seattle, Washington

Before: KLEINFELD, NGUYEN, and FRIEDLAND, Circuit Judges.


       Defendant Brandon Gerald Farrell was convicted of interstate travel with a

minor with the intent to engage in criminal sexual activity and possession of child

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pornography. He appeals from the district court’s imposition of 96 months of

imprisonment to be followed by fifteen years of supervised release. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.



      The district court did not err when it concluded that Farrell’s offense

involved attempted criminal sexual abuse for the purposes of calculating the base

offense level. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en

banc) (standard of review). Farrell’s actions while the minor was asleep or passed

out after taking medicine and a vodka drink that he gave her, as well as his actions

leading up to the night in a hotel room with one bed, were sufficient to constitute

attempted criminal sexual abuse. 18 U.S.C. § 2242(2) (defining attempted criminal

sexual abuse); see United States v. Fasthorse, 639 F.3d 1182, 1184–85 (9th Cir.

2011); United States v. Hadley, 918 F.2d 848, 853–54 (9th Cir. 1990).



      The district court also did not err when it found that the foreign exchange

student was a vulnerable victim and applied the two-point enhancement. See

United States v. Johnson, 132 F.3d 1279, 1285–86 (9th Cir. 1997). Nor did it err

in computing the total punishment for the two counts of which Farrell was

convicted. U.S. Sentencing Guidelines Manual § 5G1.2 (2003). Having correctly


                                          2
calculated the total punishment, the district court did not apply an above-

Guidelines sentence on Count 3 of the indictment. See id.



      Farrell argues that fifteen years of supervised release is substantively

unreasonable and unconstitutionally disproportionate to his crime. Farrell has a

prior sex offense involving sexual intercourse with a 15-year-old female. The

district court did not abuse its discretion when it imposed Farrell’s sentence. See

Carty, 520 F.3d at 993 (standard of review). The district court found that “the

public is very much in need of protection from the defendant” because of his

“clearly calculated” offense and his history showing “an issue with young girls.”

His use of a cold pill and vodka on this young girl and then attempting to sexually

abuse her after she fell asleep or passed out, combined with his history, amply

shows the substantive reasonableness of the lengthy supervised release term, even

if it imposes a burden on Farrell’s visits with family members in Europe. See

United States v. Cope, 527 F.3d 944, 952–53 (9th Cir. 2008); see also 18 U.S.C. §

3583(k) (authorizing supervised release for five years to life); U.S. Sentencing

Guidelines Manual § 5D1.2(c) (2003) (recommending statutory maximum term of

supervised release). His sentence is not unconstitutionally disproportionate to his

crime. See United States v. Williams, 636 F.3d 1229, 1232–33 (9th Cir. 2011).


                                          3
AFFIRMED.




            4